[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
             United States Court of Appeals
                 For the First Circuit

No. 97-2201

                      NEIL JOHNSON,

                  Plaintiff, Appellant,

                            v.

            CORNELL CORRECTION, INC., ET AL.,

                  Defendants, Appellees.

       APPEAL FROM THE UNITED STATES DISTRICT COURT

             FOR THE DISTRICT OF RHODE ISLAND

         [Hon. Mary M. Lisi, U.S. District Judge]

                          Before

                 Torruella, Chief Judge,
            Coffin, Senior Circuit Judge and
                 Stahl, Circuit Judge.

 Neil Johnson on brief pro se.
 Thomas D. Gidley, Dennis T. Grieco II, and Gidley, Sarli &
Marusak on brief for appellees.

September 8, 1998

                                                  Per Curiam.  We have reviewed the parties' briefs and
the record on appeal.  There was no abuse of discretion in the
dismissal of appellant's complaint.  See Marx v. Kelly, Hart &
Hallman, P.C., 929 F.2d 8, 10 (1st Cir. 1991) (reciting that a
Rule 37 dismissal is reviewed for abuse of discretion). 
Indeed, whatever merit might have attended appellant's original
position, his persistent refusal to recognize clear and
repeated rulings of the court effectively aborted the
possibility of orderly proceedings.  We therefore affirm,
essentially for the reasons stated in the Magistrate Judge's
Report and Recommendation, dated July 10, 1997, and the
district court's order, dated September 18, 1997.
          Affirmed.